DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 62-81 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohlman et al., US 2015/0352804 A1.	
	The published patent application issued to Kohlman et al., teach a composite textile that can become rigid or semi-rigid (abstract). Said composite textile comprise first (100a) and second (100b) spaced apart non-woven layers and plurality of bulking (110)/linking fibers positioned between said first and second spaced apart non-woven layers such that there is a continuous linkage between said spaced apart non-woven layers (figures 1-3 and section 0024). Kohlman et al., teach that said bulking/linking fibers should be sufficiently stiff and self-supporting to resist bending forces (section 0025). Kohlman et al., does not explicitly teach the claimed spacing of the bulking/linking fibers, but does teach that the 
 Kohlman et al., teach filling the space between the first and second non-woven layers with a settable powder that becomes rigid or semi-rigid in the presence of a fluid (section 0019). The Examiner is of the position that once the settable powder is filled in the space between the spaced apart first and second layers it would apply tension to the bulking/linking fibers thereby causing said layers to bulge outwards between the bulking/linking fibers under tension. With regard to the claimed first and second layers,  Kohlman et al., teach non-woven layers that are formed with the same type of fibers used as bulking/lining fibers (110),  low melt binding fibers, adhesives and/or needling (sections 0031-0032). Said bulking fibers included polyethylene or polypropylene (section 0024). Said layers can also be held or kept in place using thermal bonding, powder adhesive or spray adhesives (section 0023). Other additives included in the first and second non-woven layers include clay, talc, pigments, antioxidants, or surfactants (section 0028). The Examiner is of the position that said spaced apart non-woven layers are permeable to fluids. With regard to the claimed reinforcement, Kohlman et al., teach attaching a filter layer (200) to one or both of the spaced apart non-woven layers (figure 1 and sections 0032 and 0074). Said filter layer can be a woven, non-woven or knit and can comprise polypropylene or polyester fibers (sections 0060 and 0083). With regard to the claimed rough keying fabric, Kohlman et al., teach projections (210) in figure 6A have a hook shape and attach to the non-woven layer (100). Kohlman et al., teach that such projections (210) increase the lamination force required to remove the filter layer 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/               Primary Examiner, Art Unit 1789